Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 28, 1990, which ruled that claimant was disqualified from receiving unemploy*999ment insurance benefits because his employment was terminated due to misconduct.
Claimant, an X-ray runner for a hospital, was unable to work when he suffered back and neck injuries after an automobile accident. After a hearing, an arbitrator found that claimant failed to follow customary procedure and the specific instructions of his supervisor and call in every other week during his absence to report his progress. The Administrative Law Judge, holding that he was bound by the arbitrator’s finding, then ruled that claimant was disqualified from receiving unemployment insurance benefits because such behavior amounted to misconduct; the Unemployment Insurance Appeal Board affirmed this decision. The Administrative Law Judge was bound by the arbitrator’s finding of fact, i.e., that claimant failed to comply with the directive of his employer (see, Matter of Ranni [Ross], 58 NY2d 715, 717-718). The record therefore contains substantial evidence to support the decision that this behavior amounted to misconduct (see, Matter of Boulware [Ross] 47 NY2d 928, 929; Matter of Darrisaw [Levine] 51 AD2d 1098).
Decision affirmed, without costs. Casey, J. P., Weiss, Mikoll, Levine and Crew III, JJ., concur.